Title: From George Washington to Brigadier General Philemon Dickinson, 18 February 1777
From: Washington, George
To: Dickinson, Philemon

 

Sir,
Morris Town 18th Febry 1777

I am informed by a line from Gl Maxwell that Colo. Cook’s & Conduits Regts of Militia from this County are to go home in a few days. How they are to be replaced I can’t tell—I have wrote to Gl Maxwell to call in the Essex Mila, but I fear it can’t be done without yr Interposition—There remains but little doubt with me of the Enemy’s Intention to move soon; their late Reinforcemt at Brunswic indicates a disposition to act offensively—It therefore becomes indispensably necessary for You vigorously to exert the power committed to yr Charge by Govr Livingston, not only in replacg the Morris Mila but in calling out all others that can be had—Slugishness in them now, will inevitably bring on that Misery again from which they have lately been relieved—Genl Maxwell recommends sendg small parties armed thro’ Essex to force in the Mila I think he may proceed if You do not disapprove the Measure. I am &C.
